DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-9 of U.S. Application No. 16/480,509 filed on 07/24/2019 have been examined.
The amendment filed on 01/06/2022 has been entered and fully considered.
Claims 1, 7, and 9 have been amended.
Claims 1-3, 6-7, and 9 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-3, 6-7, and 9 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-3, 6-7, and 9 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-7, and 9 are allowed over the prior art of record.
As per claims 1 and 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:	The prior art fails to explicitly teach or suggest or render obvious determine whether or not to display information indicating a position where braking the vehicle 
Claims 2-3 and 6 depend from claim 1 and claim 9 depends from claim 7 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0333398 - Provide a pilot as a means of using sound signals for guidance into the pilot's headset to direct the pilot's head position to locate one or multiple target aircraft and target obstacle, and in such a way for the pilot thereby to react instinctively.	USPGPub 2018/0257644 – Provides a collision avoidance assisting apparatus which controls a braking apparatus and a steering apparatus of a vehicle so as to avoid collision of the vehicle with an obstacle.	USPGPub 2018/0178722 – Provides an in-vehicle alert apparatus that extracts an obstacle having a possibility of colliding with a host vehicle and alerts a driver to the obstacle by using a display unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662